Allowability Notice
	The communications received 12/08/2021 have been filed and considered by the Examiner. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 7-8 have been cancelled as pertaining to an invention withdrawn without traverse in the response filed 02/07/2020.

Allowable Subject Matter
Claims 1, 9-11 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As pointed out by the Applicant on pg. 8 of the remarks filed 12/08/2021 Sandstrom teaches against achieving the claimed oxygen transmission rate as currently claimed. It is not obvious that ordinary artisan would arrive to the claimed oxygen transmission rate from the combined references nor the references of the prior art by combining the relative amounts of microfibrillated cellulose, cationic polymer and nanoparticles. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/E.V./Examiner, Art Unit 1748   

/Eric Hug/Primary Examiner, Art Unit 1748